Cochrane, P. J.:
The accident occurred April 23, 1919. Compensation has been awarded and paid and no complaint is made in respect thereto. The nature of the injury caused claimant to become partially demented. On July 1, 1920, she entered the New York City Farm Colony where she was maintained until February 14, 1924. This farm colony is a public institution maintained by the department of public welfare of the city of New York. The award in question is for “ medical care and nurse’s services ” in said institution for a period of 1,244 days at the rate of $1.05 per day, amounting to $1,306.20. The charge of $1.05 a day was arrived at by averaging the expenses of all the inmates of the institution including maintenance, medical services and nursing for such as required such services. It does not appear that the claimant required or received any particular medical care or nursing except such as may have been given generally to all the inmates and there was no attempt at any of the hearings to prove the value of such services as may have been rendered to her individually. And it follows as a matter of course that there was no evidence that such charges were such as prevailed “ in the same community for similar treatment of injured persons of a like standard of living.” (Workmen’s Compensation Law, § 13; Warren v. Local Milk & Cream Co., 211 App. Div. 830.) But there is a more vital difficulty about this award. The statute in force at the time of the accident in 1919 (Workmen’s Compensation Law, § 13) and which controls this case limited the liability for medical treatment and nursing to a period of sixty days after the injury except that the Commission might where, the nature of the injury or the process of recovery required a longer period of treatment require the same from the employer. No such requirement has been made in this case. Had it been so made it would have been the privilege of the employer to furnish the necessary services elsewhere and by suitable persons of its own selection. Such was the theory of the statute. (Keigher v. General Electric Company, 173 App. Div. 207; Junk v. Terry & Tench Company, Inc., 176 id. 855.) In the year 1922 the statute was materially amended by striking out the provision as to the requirement of such treatment by the Commission and making liability therefor by the employer depend on *191“ the nature of the injury or the process of recovery,” without hmitation as to time. But such amendment was not retroactive. (See Draper v. Draper & Sons, Inc., 201 App. Div. 770.) There has been no compliance with the statute applying to this case and the award in question may not, therefore, be sustained.
All concur.
Award reversed and claim so far as it relates to medical and nurses’ services dismissed, with costs against the State Industrial Board.